     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (216752)
     Adrian R. Bacon (280332)
 2   Law Offices of Todd M. Friedman, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: (323) 306-4234
 5   Fax: (866)633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     WILLIAM LOFTUS, individually and ) Case No. 2:21-cv-5742
11
     on behalf of all others similarly )
12   situated,                         ) CLASS ACTION
13                                     )
     Plaintiff,                        ) COMPLAINT FOR VIOLATIONS
14                                     ) OF:
15          vs.                        )
                                       ) 1. NEGLIGENT VIOLATIONS OF
16                                          THE TELEPHONE CONSUMER
                                       )    PROTECTION ACT [47 U.S.C.
17   FIDELITY PANDEMIC RELIEF          )    §227 ET SEQ.]
     SERVICES and DOES 1 through 10, )   2. WILLFUL VIOLATIONS OF THE
18                                          TELEPHONE CONSUMER
     inclusive, and each of them,      )    PROTECTION ACT [47 U.S.C.
19                                     )    §227 ET SEQ.]
20   Defendants.                       )
                                       ) DEMAND FOR JURY TRIAL
21
                                       )
22
23         Plaintiff, WILLIAM LOFTUS (“Plaintiff”), individually and on behalf of all

24   others similarly situated, allege the following upon information and belief based

25   upon personal knowledge:

26                              NATURE OF THE CASE

27
           1.    Plaintiff brings this action individually and others similarly situated

28
     seeking damages and any other available legal or equitable remedies resulting from



                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 2 of 8 Page ID #:2




 1   the illegal actions of FIDELITY PANDEMIC RELIEF SERVICES (“Defendant”),
 2   in negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s
 3   cellular telephone in violation of the Telephone Consumer Protection Act, 47.
 4   U.S.C. § 227 et seq. (“TCPA”), thereby invading Plaintiff’ privacy.
 5                             JURISDICTION & VENUE
 6           2.   Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff brings
 7   this action under the TCPA, 47 U.S.C. § 227 et seq., which is a federal law.
 8           3.     Venue is proper in the United States District Court for the Central
 9   District of California pursuant to 18 U.S.C. 1391(b) and 18 U.S.C. § 1441(a)
10   because Defendant does business within the state of California and Plaintiff resides
11   within this District.
12                                       PARTIES
13           4.   Plaintiff, WILLIAM LOFTUS (“Plaintiff”), is a natural person
14   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
15   (39).
16           5.   Defendant,     FIDELITY       PANDEMIC         RELIEF      SERVICES
17   (“Defendant”), is a corporate finance and consulting company and is a “person” as
18   defined by 47 U.S.C. § 153 (39).
19           6.   The above-named Defendant, and its subsidiaries and agents, are
20   collectively referred to as “Defendants.” The true names and capacities of the
21   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
22   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

23   names. Each of the Defendants designated herein as a DOE is legally responsible

24   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

25
     Complaint to reflect the true names and capacities of the DOE Defendants when

26
     such identities become known.

27
             7.   Plaintiff is informed and believes that at all relevant times, each and

28
     every Defendant was acting as an agent and/or employee of each of the other



                                  CLASS ACTION COMPLAINT
                                             -2-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 3 of 8 Page ID #:3




 1   Defendants and was acting within the course and scope of said agency and/or
 2   employment with the full knowledge and consent of each of the other Defendants.
 3   Plaintiff are informed and believe that each of the acts and/or omissions complained
 4   of herein was made known to, and ratified by, each of the other Defendants.
 5                             FACTUAL ALLEGATIONS
 6          8.     Beginning in or around August 13, 2020, Defendant contacted
 7   Plaintiff on his cellular telephone, number ending in -8898, in an effort to sell or
 8   solicit its services.
 9          9.     Defendant called Plaintiff three times on August 13, 2020.
10          10.    The phone calls placed to Plaintiff’s cellular telephone were placed
11   via an “automatic telephone dialing system,” (“ATDS”) as defined by 47 U.S.C.
12   §227(a)(1) and as prohibited by 47 U.S.C. §227b(1)(A).
13          11.    Defendant’s calls constituted calls that were not for emergency
14   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
15          12.    Defendant’s calls were placed to telephone number assigned to a
16   cellular telephone service for which Plaintiff incur a charge for incoming calls
17   pursuant to 47 U.S.C. § 227(b)(1).
18          13.    Plaintiff is not a customer of Defendant’s services and has never
19   provided any personal information, including his cellular telephone numbers, to
20   Defendant for any purpose whatsoever. In addition, Plaintiff told Defendant at
21   least once to stop contacting them and Plaintiff has been registered on the Do-Not-
22   Call Registry for at least thirty (30) days prior to Defendant contacting him.

23   Accordingly, Defendant never received Plaintiff’ “prior express consent” to receive

24   calls using an automatic telephone dialing system or an artificial or prerecorded

25
     voice on their cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).

26
                                 CLASS ALLEGATIONS

27
            14.    Plaintiff bring this action on behalf of themselves and all others

28
     similarly situated, as a member of the proposed class (hereafter “The Class”)



                                  CLASS ACTION COMPLAINT
                                             -3-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 4 of 8 Page ID #:4




 1   defined as follows:
 2
 3                All persons within the United States who received any
                  telephone calls from Defendant to said person’s cellular
 4                telephone made through the use of any automatic
 5                telephone dialing system or an artificial or prerecorded
                  voice and such person had not previously consented to
 6
                  receiving such calls within the four years prior to the
 7                filing of this Complaint
 8
           15.    Plaintiff represents, and is a member of, The Class, consisting of All
 9
     persons within the United States who received any telephone calls from Defendant
10
     to said person’s cellular telephone made through the use of any automatic telephone
11
     dialing system or an artificial or prerecorded voice and such person had not
12
     previously not provided their cellular telephone number to Defendant within the
13
     four years prior to the filing of this Complaint.
14
           16.    Defendant, its employees and agents are excluded from The Class.
15
     Plaintiff does not know the number of members in The Class, but believes the Class
16
     members number in the thousands, if not more. Thus, this matter should be
17
     certified as a Class Action to assist in the expeditious litigation of the matter.
18
           17.    The Class is so numerous that the individual joinder of all of its
19
     members is impractical. While the exact number and identities of The Class
20
     members are unknown to Plaintiff at this time and can only be ascertained through
21
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
22
     The Class includes thousands of members.            Plaintiff alleges that The Class
23
     members may be ascertained by the records maintained by Defendant.
24
           18.    Plaintiff and members of The Class were harmed by the acts of
25
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
26
     and Class members via their cellular telephones thereby causing Plaintiff and Class
27
     members to incur certain charges or reduced telephone time for which Plaintiff and
28
     Class members had previously paid by having to retrieve or administer messages


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 5 of 8 Page ID #:5




 1   left by Defendant during those illegal calls, and invading the privacy of said
 2   Plaintiff and Class members.
 3            19.   Common questions of fact and law exist as to all members of The
 4   Class which predominate over any questions affecting only individual members of
 5   The Class. These common legal and factual questions, which do not vary between
 6   Class members, and which may be determined without reference to the individual
 7   circumstances of any Class members, include, but are not limited to, the following:
 8
                    a.    Whether, within the four years prior to the filing of this
 9
                          Complaint, Defendant made any call (other than a call made for
10                        emergency purposes or made with the prior express consent of
11                        the called party) to a Class member using any automatic
                          telephone dialing system or any artificial or prerecorded voice
12                        to any telephone number assigned to a cellular telephone
13                        service;
                    b.    Whether Plaintiff and the Class members were damages
14
                          thereby, and the extent of damages for such violation; and
15                  c.    Whether Defendant should be enjoined from engaging in such
16                        conduct in the future.

17
              20.   As a person that received numerous calls from Defendant using an
18
     automatic telephone dialing system or an artificial or prerecorded voice, without
19
     Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
20
     Class.
21
              21.   Plaintiff will fairly and adequately protect the interests of the members
22
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of
23
     class actions.
24
              22.   A class action is superior to other available methods of fair and
25
     efficient adjudication of this controversy, since individual litigation of the claims
26
     of all Class members is impracticable. Even if every Class member could afford
27
     individual litigation, the court system could not. It would be unduly burdensome
28
     to the courts in which individual litigation of numerous issues would proceed.


                                    CLASS ACTION COMPLAINT
                                               -5-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 6 of 8 Page ID #:6




 1   Individualized litigation would also present the potential for varying, inconsistent,
 2   or contradictory judgments and would magnify the delay and expense to all parties
 3   and to the court system resulting from multiple trials of the same complex factual
 4   issues. By contrast, the conduct of this action as a class action presents fewer
 5   management difficulties, conserves the resources of the parties and of the court
 6   system, and protects the rights of each Class member.
 7         23.    The prosecution of separate actions by individual Class members
 8   would create a risk of adjudications with respect to them that would, as a practical
 9   matter, be dispositive of the interests of the other Class members not parties to such
10   adjudications or that would substantially impair or impede the ability of such non-
11   party Class members to protect their interests.
12         24.    Defendant has acted or refused to act in respects generally applicable
13   to The Class, thereby making appropriate final and injunctive relief with regard to
14   the members of the California Class as a whole.
15
                            FIRST CAUSE OF ACTION
16
           Negligent Violations of the Telephone Consumer Protection Act
17                               47 U.S.C. §227 et seq.
18         25. Plaintiff repeats and incorporate by reference into this cause of action
19   the allegations set forth above at Paragraphs 1-24.
20         26.    The foregoing acts and omissions of Defendant constitute numerous
21   and multiple negligent violations of the TCPA, including but not limited to each
22   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
23         27.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
24   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
25   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
26         28.    Plaintiff and the Class members are also entitled to and seek
27   injunctive relief prohibiting such conduct in the future.
28



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 7 of 8 Page ID #:7




 1                       SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 2                            47 U.S.C. §227 et seq.
 3       29. Plaintiff repeats and incorporates by reference into this cause of
 4   action the allegations set forth above at Paragraphs 1-28.
 5          30.   The foregoing acts and omissions of Defendant constitute numerous
 6   and multiple knowing and/or willful violations of the TCPA, including but not
 7   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
 8   seq.
 9          31.   As a result of Defendant’s knowing and/or willful violations of 47
10   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
11   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
12   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
13          32.   Plaintiff and the Class members are also entitled to and seek
14   injunctive relief prohibiting such conduct in the future.
15                                PRAYER FOR RELIEF
16    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
17
                             FIRST CAUSE OF ACTION
18          Negligent Violations of the Telephone Consumer Protection Act
19                               47 U.S.C. §227 et seq.
               • As a result of Defendant’s negligent violations of 47 U.S.C.
20
                 §227(b)(1), Plaintiff and the Class members are entitled to and
21               request $500 in statutory damages, for each and every violation,
22               pursuant to 47 U.S.C. 227(b)(3)(B); and
               • Any and all other relief that the Court deems just and proper.
23
24                        SECOND CAUSE OF ACTION
     Knowing and/or Willful Violations of the Telephone Consumer Protection Act
25
                                47 U.S.C. §227 et seq.
26            • As a result of Defendant’s willful and/or knowing violations of 47
27              U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
                and request treble damages, as provided by statute, up to $1,500, for
28              each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47


                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:21-cv-05742-MCS-MRW Document 1 Filed 07/15/21 Page 8 of 8 Page ID #:8




 1                U.S.C. §227(b)(3)(C); and
                • Any and all other relief that the Court deems just and proper.
 2
 3   Respectfully Submitted this 15th Day of July, 2021.
 4                                   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
 6                                    By: s/ Todd M. Friedman
                                          Todd M. Friedman
 7
                                          Law Offices of Todd M. Friedman
 8                                        Attorney for Plaintiff
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                            -8-
